United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1750
                                   ___________

Adrianus Marulitua,                    *
                                       *
            Petitioner,                *
                                       * Petition for Review
      v.                               * of an Order of the
                                       * Board of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General, *
                                       * [UNPUBLISHED]
            Respondent.                *
                                  ___________

                             Submitted: March 2, 2009
                                Filed: March 5, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Indonesian citizen Adrianus Marulitua petitions for review of an order of the
Board of Immigration Appeals affirming an Immigration Judge’s denial of
withholding of removal and relief under the Convention Against Torture (CAT).2



      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
       Marulitua’s related asylum application was denied as untimely, and is not
before us for review.
       After careful review of the record, we conclude the denial of withholding of
removal and CAT relief is supported by substantial evidence in the record. See Ming
Ming Wijono v. Gonzales, 439 F.3d 868, 872, 874 (8th Cir. 2006) (standard of
review); Menjivar v. Gonzales, 416 F.3d 918, 921 (8th Cir. 2005) (persecution
requires harm either by government or by persons government is unable or unwilling
to control). Marulitua now argues that the IJ erred by not considering his claim under
a pattern-or-practice-of-persecution theory, but this issue is not properly before us
because Marulitua did not raise it before the BIA.3 See Ateka v. Ashcroft, 384 F.3d
954, 957 (8th Cir. 2004) (if petitioner fails to raise issue in appeal to BIA, petitioner
has not exhausted administrative remedies with respect to it).

      Accordingly, we deny the petition.
                     ______________________________




      3
       Moreover, we have rejected similar claims by Indonesian Chinese Christians.
See, e.g. Tolego v. Gonzales, 452 F.3d 763, 766-67 (8th Cir. 2006); Ming Ming
Wijono, 439 F.3d at 873-74.

                                          -2-